Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
The Office has cited particular columns, line numbers, paragraph numbers, references, or figures in the references applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses to fully consider the reference in entirety, as potentially teaching all or part of the claimed invention. See MPEP § 2141.02 and § 2123.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al. (“A Compact Cavity-Backed Endfire Slot Antenna”, hereinafter referred to as Chen).
Regarding claim 1, Chen discloses a wireless device, comprising: 
a wireless component (inherently connected to ports, col. 1, p. 283; Fig. 4(a); col. 1, p. 281, col. 2, p. 284) configured to generate signals for wireless signal transmission; 
an antenna unit (Fig. 4 (a)) configured with at least one coplanar waveguide (CPW) cavity-backed slot antenna located within a cavity (Figs. 1(a), 1(c), Fig. 4 (b)) defined by a bottom shielding structure (Cavity and bottom substrate, Fig. ), the antenna unit including a top shielding structure (top substrate, Figs. 1(a), 1(c)) connected to the bottom shielding structure to encase the CPW cavity-backed slot antenna (“two separate substrates are place on both the top and bottom broad walls of the cavity”; “Three slots with different lengths and equal width are etched out in parallel on the inner conducting layers of both substrates, facing inward the cavity.”, col. 2, p. 281; Figs. 1(a), 1(c); Fig. 4), and one or more aperture windows (Slot 1, 2, 3, Fig. 1(a)) configured in the top shielding structure to radiate waveforms by the CPW cavity-backed slot antenna; and 
a direct signal feed (microstrip feedlines, Figs. 1(a), 1(b), Fig. 4) electronically coupled from the wireless component (connected to the antenna unit for the wireless signal transmission as the waveforms radiated by the CPW cavity-backed slot antenna.
Regarding claim 2, Chen discloses the wireless device as recited in claim 1, wherein the CPW cavity-backed slot antenna is configured as a coplanar waveguide (CPW) direct-fed, cavity-backed slot antenna (microstrip feedlines, Figs. 1(a), 1(b), Fig. 4).
Regarding claim 5, Chen discloses the wireless device as recited in claim 1, wherein the one or more aperture windows configured in the top shielding structure radiate the waveforms by the CPW cavity-backed slot antenna within a frequency range from about between 600 Megahertz (MHz) to 72 Gigahertz (GHz)(Fig. 3, col. 1 and 2, page 282).
Regarding claim 9, Chen discloses the wireless device as recited in claim 1, wherein the signals generated for the wireless signal transmission are generated in a frequency range for 5th Generation (5G) wireless signal communication (5.35 and 6.4 GHz is well within the range of 5G, p. 282).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Goebel et al. (US 2013/0135159 A1, hereinafter referred to as Goebel).
Regarding claim 3, Chen discloses the wireless device as recited in claim 1 as discussed above but does not disclose wherein the bottom shielding structure defines the cavity including one or more dampening structures that modify resonance frequencies within the cavity of the CPW cavity-backed slot antenna.
Goebel discloses one or more dampening structures (pedestals 15) and their width and length are adjusted to obtain optimized broadband impedance matching properties for the antenna mode operation. With the help of pedestals 15, good aperture efficiency for the radiation from upper opening can be achieved, i.e. a good compromise between matching bandwidth and near-uniform aperture fields can be found (paragraph [0134]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the features of Goebel into the device of Chen for optimized broadband impedance matching properties for the antenna mode operation and good aperture efficiency for the radiation from upper opening as taught by Goebel.
Regarding claim 4, Chen discloses the wireless device as recited in claim 1 as discussed above but does not disclose wherein the bottom shielding structure defines the cavity including one or more dampening structures that shift a lossy resonance of a frequency within the cavity of the CPW cavity-backed slot antenna.
Goebel discloses one or more dampening structures (pedestals 15) and their width and length are adjusted to obtain optimized broadband impedance matching properties for the antenna mode operation. With the help of pedestals 15, good aperture efficiency for the radiation from upper opening can be achieved, i.e. a good compromise between matching bandwidth and near-uniform aperture fields can be found (paragraph [0134]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the features of Goebel into the device of Chen for optimized broadband impedance matching properties for the antenna mode operation and good aperture efficiency for the radiation from upper opening as taught by Goebel.

Claims 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Hu et al. (CN 109066054 A, hereinafter referred to as Hu).
Regarding claim 10, Chen discloses the wireless device as recited in claim 1 as discussed above but does not disclose wherein the antenna unit comprises a single aperture window having a geometric shape with a bilateral symmetry about an axis that bisects the single aperture window.
Hu discloses an antenna unit comprises a single aperture window having a geometric shape with a bilateral symmetry about an axis that bisects the single aperture window (Fig. 6).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the features of Hu into the device of Chen for realizing the other band coverage as taught by Hu.
Regarding claim 11, Chen discloses the wireless device as recited in claim 1 as discussed above but does not disclose wherein the antenna unit comprises a single aperture window having a geometric shape with an inverse bilateral symmetry about an axis that bisects the single aperture window.
Hu discloses an antenna unit comprises a single aperture window having a geometric shape with an inverse bilateral symmetry about an axis that bisects the single aperture window (Fig. 6).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the features of Hu into the device of Chen for realizing the other band coverage as taught by Hu.
Regarding claim 12, Chen discloses the wireless device as recited in claim 1 as discussed above but does not disclose wherein the antenna unit comprises a single aperture window having a geometric shape with a first inverse bilateral symmetry about a first axis that bisects the single aperture window and a second inverse bilateral symmetry about a second axis that bisects the single aperture window, the second axis being perpendicular to the first axis.
Hu discloses an antenna unit comprises a single aperture window having a geometric shape with a first inverse bilateral symmetry about a first axis that bisects the single aperture window and a second inverse bilateral symmetry about a second axis that bisects the single aperture window, the second axis being perpendicular to the first axis (Fig. 6).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the features of Hu into the device of Chen for realizing the other band coverage as taught by Hu.

Allowable Subject Matter
Claims 13-20 are allowed.
Claims 6-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL D CHANG whose telephone number is (571)272-1801. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 5712728048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL D CHANG/            Primary Examiner, Art Unit 2844